Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 1 of 12 Page ID #:12




               Exhibit A
Electronically FILED by Superior Court of California, County of Los Angeles on 07/20/2020 04:42 PM Sherri R. Carter, Executive Officer/Clerk of Court, by E. Johnston,Deputy Clerk
                 Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 2 of 12 Page ID #:13
                                                 20TRCV00499
                                        Assigned for all purposes to: Torrance Courthouse, Judicial Officer: Gary Tanaka




                            KIRTLAND 8'c PACKARD LLP
                            Michael Louis Kelly — SBN No. 82063
                            mlk@kirtlandpackard. corn
                            Heather Baker Dobbs — SBN No. 261303
                            hmb@kirtlandpackard.corn
                            Connor M. Karen State Bar No. 316347
                                                        —


                            cmk@kirtlandpackard.corn
                            1638 South Pacific Coast Highway
                            Redondo Beach, California 90277
                            Telephone (310) 536-1000
                            Facsimile (310) 536-1001

                            Attorneys for Plaintiff,
                            ROBERTJONES


                                                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                   10                                                           COUNTY OF LOS ANGELES


                   12
                             ROBERT JONES,                                                                  Case No.
                  13
                                                              Plaintiff,                                    COMPLAINT FOR DAMAGES
                  14
                                                                                                             (I) FAILURE TO PAY ALL OVERTIME
                  15                                                                                             WAGES OWED;
                                                            vs.
                  16                                                                                         (2) FAILURE TO PAY ALL
                                                                                                                    MEALPREMIUM WAGES OWED;
                  17        PRAXAIR, INC., a Delaware Corporation;
                            PRAXAIR DISTRIBUTION, INC., a Delaware                                           (3) FAILURE TO PAY ALLRKST
                  18        Corporation; and DOES 1-10, inclusive,                                                  PERIOD WAGES OWED;
                  19                                                                                         (4) FAILURE TO PROVIDE
                                                                                                                    ACCURATE, ITEMIZED WAGE
                  20                                        Defendants.                                             STATEMENTS; and

                  21                                                                                        (5) FAILURE TO PAY ALL WAGES
                                                                                                                    UPON TERMINATION
                  22
                                                                                                           DEMAND FOR JURY TRIAL
                  23

                  24
                  25



                 27

                 28

                                                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 3 of 12 Page ID #:14



     Plaintiff Robert Jones alleges as follows:


                                                     INTRODUCTION
             1.     Robert Jones is a former employee of Praxair Distribution, Inc., which on information
     and belief is a subsidiary of Praxair, Inc., a company that provides atmospheric and other gases to

     public and private industrial companies (Praxair, Inc. and Praxair Distribution, Inc. will be jointly
 6
     referred to herein as "Praxair").

                    Praxair misclassified Robert Jones as an independent contractor.
            3.      Robert Jones worked well in excess of five eight-hour days per week, but was only
 9
     paid as if he had worked five eight-hour days per week during the entire duration of his employment.
10
            4.      Praxair did not make available to Robert Jones m eal and rest periods, nor did Praxair,
11
     provide accurate and itemized wage statements to Robert Jones.
12
            5.      Robert Jones brings this action under California law and the California Industrial
13
     Wage Commission's Wage Orders to recover damages corresponding to his unpaid wages, unpaid
14
     overtime, meal and rest breaks that were not provided, and other benefits provided to employees
15
     under California law.
16
                                                          PARTIES
17
                    Plaintiff Robert Jones is a citizen and resident of Los Angeles County, California and
18
     was employed for approximately three years by Praxair, a worldwide industrial gases company, in
19
     the U.S. Public Sector Contracts Department.
20
            7.      Defendant Praxair, Inc. is a Delaware corporation doing business in California, with
21
     its headquarters at 10 Riverview Dr., Danbury, CT.
22
            8.      Defendant Praxair Distribution, Inc. is a Delaware corporation doing business in
23
     Californi, with its headquarters at   10 Riverview Dr., Danbury, CT.
24
            9.      The true names and capacities, whether individual, corporate, associate, or otherwise,
25
     of Defendants sued herein as Does     I   through 10, inclusive, as well as any appropriate charging
26
     allegations, are currently unknown to Plaintiff, who therefore sues Defendants by such fictitious
27
     names. Plaintiff is informed and believes, and thereon alleges, that each of the Defendants
28

                                         COMPLAINT FOR DAMAGES
Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 4 of 12 Page ID #:15




     designated herein as Does is legally responsible in some manner for the events and happenings

     referred to herein and caused injury and damage proximately thereby to Plaintiff as hereinafter

     alleged. Plaintiff will seek leave of court to amend this Complaint to reflect the true names and

     capacities of the Defendants designated hereinafter as Does when the same have been fully

     ascertained.

                                      JURISDICTION AND VENUE
             10.    Plaintiff Robert Jones alleges that all of the facts, acts, omissions, events, and
     circumstances herein mentioned and described herein, occurred within the jurisdiction of this Court

     in the County of Los Angeles, California.
10           11.    This Court has jurisdiction over the present matter because the nature of the claims
     and the amount in controversy meets the requirements for unlimited jurisdiction in the Superior
12   Court of California, County of Los Angeles.
13
                                       FACTUAL ALLEGATIONS
14
             12.    Plaintiff started working for Praxair in the division dedicated to contracts within the
15
     United States on May 15, 2016.
16
             13.    The initial contract securing Plaintiff's employment services indicated an end date of
17
     November 15, 2016, though Plaintiff worked several years beyond then until June 23, 2019.
18
             14.    Praxair internally classified Mr. Jones as an independent contractor and treated him as
19
     if he were one. The justification Defendants provided in classifying Plaintiff as an independent
20
     contractor, rather than an employee, was that such classification provided an easier method for
21
     Defendants to include him in their budget.
22
             15.    Plaintiff was required to report absences to his superior and considered it a
23
     requirement to request planned time away for approval by his superior.
24
            16.     Though he never missed a day for illness, Plaintiff was aware he must report such to a
25
     superior if such a time arose.
26
            17.     According to the contract for employment, Plaintiff was hired by Praxair for the
27
     purpose of identifying "potential state and municipal businesses that Praxair distribution can
28

                                      COMPLAINT FOR DAMAGES
Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 5 of 12 Page ID #:16




     participate in throughout the United States" and "qualify the opportunity and work internally to get
     the proper legal and business approvals and quote the business following that various State and

     Municipal protocol". During his period of employment with Praxair, Plaintiff performed various

     duties including, without limitation, maintaining customer relationships, preparing and submitting

     bids for contracts on behalf of Praxair, working with other Praxair employees to complete bid

     packages, and passing on leads for contracts to other employees.
                18.   Praxair is in the business of assisting in the efficiency of industrial companies and
     projects by providing a "full range of atmospheric, process, industrial and specialty gases" and

     companies.'0
     tailoring "supply systems to get those gases... safely and efficiently" to such

                19.   Plaintiff was paid a flat rate per week, regardless of the number of hours worked
     therein.

12              20.   For the entire duration of his employment with Praxair, Plaintiff was paid for work       5

13   days per week for 8 hours per day. However, Plaintiff frequently worked in excess of 5 days per

14   week, logging hours on weekends or the 6'" and 7ia work days of the week. Plaintiff also frequently
15   worked in excess of 8 hours per day and at times in excess of 12 hours per day.
16              21.   Despite the fact that Plaintiff often worked in excess of 8 hours per day, or even in
17   excess of 12 hours per day, Praxair failed to pay Plaintiff overtime wages, time and a half or double-
18   time wages, for such hours worked in excess of eight (8) per day or forty (40) per week, or on the
19              22.   Defendants failed to keep track of Plaintiff's work time by using or offering to Mr.
20   Jones any form of physical punch clock or electronic timekeeping system.

21           23.      During his shifts, Plaintiff would be under the direction and control of Praxair at all
22   times, responding to emails to and from his superiors at Praxair and submitting bids according to
23   posted deadlines. Plaintiff was thereby restricted in his ability to use such time freely.
24           24.      Plaintiff unequivocally was under the control and discretion of Praxair with regard to
25   his work performance and product. When Plaintiff worked, he did so with use of Praxair-owned

26   computers and business cell phone, issued and paid for by Praxair. Plaintiff utilized the business cell
27
28   'See proxair's Self Description (accessible ai wwwcraxaircomiindustries).

                                          COMPLAINT FOR DAMAGES
Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 6 of 12 Page ID #:17




     phone to make calls to and receive calls from both Praxair employees as well as prospective and

     current Praxair customers. Plaintiff received and answered emails from his email address

     Robert JonesJr@Praxair.corn. Plaintiff's emails included an associated Praxair signature block with

     his name and title of "U.S. Public Sector Contracts" followed by Praxair's website information.

             25.    When Plaintiff was planning for time away, such time was subject to approval by his
     superior. If sick, Plaintiff was required to report his absence. Though he did not ever miss a day for

     illness during his time employed by Praxair, Plaintiff was well aware that he would need to report if

     such a time arose.

            26.     Illustrating further Praxair's control over Plaintiff s work product and hours worked,
10   Plaintiff habitually took calls and answered emails, every day of the week, including weekends and

     holidays; often these responses were to other employees or his superiors at Praxair.
12          27.     Throughout his employment with Praxair, Plaintiff s time was monopolized by
13   Praxair, and therefore Plaintiff was not engaged in any independently established trade, occupation,

14   or business of the same nature of the work performed for Praxair. Furthermore, Plaintiff was

15   effectively prohibited from engaging in any other independently established endeavor due to the fact

16   that he regularly dedicated beyond 40 hours per week, each week, working exclusively for Praxair.

17   Plaintiff could not possibly, and did not actually, perform any work of the same nature for third
18   parties at any point throughout his period of employment with Praxair.
19          28.     Plaintiff's work, throughout his employment, was directed at the core of Praxair's
20   business — sale of various gases to industrial companies   —   and therefore was specifically related to
21   the services openly offered to its customers. Plaintiff did not at any time perform work unrelated to

22   Praxair's core business, which is the sale of gases to industrial companies.
23          29.     As such, Plaintiff Robert Jones and Defendants consistently conducted themselves as

24   in an employer and employee relationship, and Plaintiff was at all times during this period an

25   employee of Praxair and not an independent contractor.
26          30.     Throughout his employment, Plaintiff was not provided the statutorily-mandated meal
27   periods due to Praxair's lacking meal period policies/practices which fail to provide uninterrupted,
28   duty-free 30-minute meal periods when employees work in excess of 5.0 hours in a day. As a result,

                                      COMPLAINT FOR DAMAGES
Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 7 of 12 Page ID #:18




     nearly every day that Plaintiff worked a shift in excess of 5.0 hours, he was not provided the

     opportunity to take a meal period due to work demands, or lack of meal period policy.
             31.    Additionally, Plaintiff would often times work in excess of 10 hours per day, but was

     not provided the opportunity to take a second meal period, again in violation of California law.

             32.     Despite not providing the legally-required meal periods, Praxair also failed to
     compensate Plaintiff for one hour of meal period premium wages for each meal period violation as

     required by Labor Code ( 226.7.

             33.     Throughout his employment, Plaintiff was not provided the statutorily-mandated rest

     periods due to Defendant's lack of rest period policy. Additionally, Praxair failed to compensate

10   Plaintiff for one hour of rest period premium wages for each rest period violation as required by
     California Labor Code   Il   226.7

12           34.    As a result of Praxair's misclassification of Plaintiff Robert Jones as an independent

13   contractor instead of as an employee, Defendants failed to adequately pay Plaintiff for wages to

14   which he was entitled. Defendants failed to pay overtime, meal premium, and rest premium wages

15   owed to Plaintiff.

16           35.    Defendants also failed to pay all wages at time of termination and failed to provide
17   accurate and itemized wage statements, for which penalties are due to Plaintiff.

18           36.    Defendants unjustly placed the burden of employment taxes on Plaintiff by failure to
19   pay its portion of payroll taxes.
20           37.    Upon Plaintiff recognizing his right to be, inter alia, legally compensated for his
21   hours worked in excess of eight hours per work day, in excess of forty hours per work week, and in

22   the seventh consecutive day in a work week, he submitted to Defendants his request for payment of

23   unpaid overtime wages. Defendants denied this request on June 23, 2019, when Praxair terminated
24   Plaintiff Robert Jones's employment.
25          38.     Upon Mr. Jones's termination, Defendants failed to provide Plaintiff with all wages
26   he was owed at the time of his separation.

27          39.     Plaintiff has suffered damages including unpaid earnings and wages to which he was
28   entitled, and is entitled to compensatory damages, interest thereon, attorneys'ees, and costs of suit.

                                          COMPLAINT FOR DAMAGES
Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 8 of 12 Page ID #:19




 I                                          CLAIMS FOR RELIEF
 2                                       FIRST CAUSE OF ACTION
            FAILURE TO PAY ALL OVERTIME WAGES OWED (Cal. Labor Code tI 1194)

       (By Plaintiff against Defendants Praxair, Inc. and Praxair Distribution, Inc. and Does 1-10)

             40.     Plaintiff re-alleges and incorporates by reference all of the preceding allegations.
             41.     California Labor Code   $$   204, 510, 558 collectively require that employers pay all
 7
     non-exempt employees all overtime wages for all overtime worked (hours in excess of,8 in one day
 8
     or 40 in one week, or hours worked on the seventh consecutive day in one workweek). California
 9
     Labor Code ) 1194 provides employees a private right of action in the event of an employer's failure
10
     to pay all overtime compensation for overtime work performed.
11
             42.    At all times relevant herein, Defendants were required to compensate Plaintiff for all
12
     overtime hours worked under California law. Defendants were required to pay Plaintiff Robert
13
     Jones one and one-half (1Y~) times the regular rate of pay for work in excess of 8 hours per workday,
14
     work in excess of 40 hours per workweek, and the first eight hours of work on the seventh
15
     consecutive workday in one workweek. Defendants were also required to pay Robert Jones double
16
     his regular rate for work in excess of 12 hours each workday and/or in excess of 8 hours on the
17
     seventh consecutive day of work in the workweek.
18
            43.     Defendants suffered and permitted Plaintiff Robert Jones to work in excess of 8 hours
19
     in a workday, in excess   of 40 hours in a workweek, and on the seventh consecutive day in one
20
     workweek, but did not compensate Plaintiff at one and one-half times his regular rate of pay for such
21
     hours. Defendants also caused Plaintiff to work in excess of 12 hours in a work day, and for more
22
     than eight hours on the seventh consecutive day in a workweek, but did not properly compensate
23
     Plaintiff at double his regular rate of pay for such hours.
24
            44.     The foregoing conduct by Defendants is unlawful and creates an entitlement to
25
     recovery by Plaintiff in a civil action for the unpaid amount of overtime premium owing, including
26
     interest thereon, statutory and civil penalties, and attorneys'ees and costs of suit.
27

28

                                       COMPLAINT FOR DAMAGES
Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 9 of 12 Page ID #:20




                                                SECOND CLAIM FOR RELIEF
       FAILURE TO PROVIDE MEAL PERIOD WAGES OWED (Cal. Labor Code (I 226.7 and
                                                       IWC Wage Orders)

       (By Plaintiff against Defendants Praxair, Inc. and Praxair Distribution, Inc. and Does 1-10)

             45.            Plaintiff re-alleges and incorporates by reference all of the preceding allegations.
             46.            Praxair did not provide Robert Jones required meal periods under California Labor
     Code and     $ 11      of the relevant Wage Order by the California Industrial Welfare Commission.
             47.            Despite Defendants'ailure to provide meal periods, Defendants did not pay an
     additional hour of pay to Plaintiff at his respective regular rate of compensation under California
10   Labor Code )tj 226.7 and 512.

             48.            As a result, Defendants are responsible for paying premium compensation for meal
12   period violations including interest thereon, as well as statutory penalties, civil penalties, and costs
13   of suit, under Labor Code () 226.7, 512, and 558, the California Industrial Wage Commission's
14   Wage Orders, California Code of Civil Procedure             $   1021.5, and Civil Code )tj 3287(b) and 3289.
15
                                                THIRD CLAIM FOR RELIEF
16   FAILURE TO PAY ALL REST PERIOD WAGES OWED (Cal. Labor Code (1 226.7 and IWC
17
                                                          Wage Orders)
18
       (By Plaintiff against Defendants Praxair, Inc. and Praxair Distribution, Inc. and Does 1-10)
19
            49.             Plaintiff re-alleges and incorporates by reference all of the preceding allegations.
20
            50.             Defendants did not provide Plaintiff Robert Jones required rest periods under the
21
     California Labor Code and           $ 11   of the relevant Wage Order of the California Industrial Wage
22
     Commission.
23
            51.             Despite Defendants'ailure to provide rest periods, Defendants did not pay an
24
     additional hour of pay to Plaintiff at his respective regular rate of compensation under California
25
     Labor Code     tjt't   226.7, and 512.
26
            52.             Defendants are therefore subject to compensatory damages including statutory and
27
     civil penalties, attorney's fees, and costs of suit, under Labor Code $ ) 226.7, 512, and 558, the
28

                                                COMPLAINT FOR DAMAGES
Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 10 of 12 Page ID #:21




      California Industrial Wage Commission's Wage Orders, California Code of Civil Procedure               tj

      1021.5 and Civil Code      $$   3287(b) and 3289.

                                          FOURTHCLAIM FOR RELIEF
          FAILURE TO PROVIDE ACCURATE AND ITEMIZED WAGE STATEMENTS (Cal.

                                                     Labor Code 226)1'I




        (By Plaintiff against Defendants Praxair, Inc. and Praxair Distribution, Inc. and Does 1-10)

                53.     Plaintiff re-alleges and incorporates by reference all of the preceding allegations.
                54.     Defendants knowingly and intentionally failed to furnish Plaintiff with accurate,
  9
      itemized wage statements that included among other requirements, accurate total gross wages
 10
      earned, meal and/or rest period premiums, and total net wages earned in violation of Labor Code
 11
      $ 226   er seq.
 12
                55.     Defendants'ailure to furnish Plaintiff with complete and accurate, itemized wage
 13
      statements resulted in actual injury, as said failures led to, among other things, the non-payment of
 14
      overtime wages earned, the non-payment of meal and rest period premiums, and deprived Plaintiff of
 15
      the information necessary to identify discrepancies in Defendants'eported data.
 16
                56.     Defendants'onduct created an entitlement to Plaintiff in a civil action for damages
 17
      and/or penalties under Labor Code       $   226, including statutory and civil penalties, attorneys* fees, and
 18
      costs of suit.
 19
                                           FIFTH CLAIM FOR RELIEF
20
       FAILURE TO PAY ALL WAGES AT TIME OF SEPARATION OF EMPLOYMENT (Cal.
21
                                                      Lab. Code g 203)
22
        (By Plaintiff against Defendants Praxair, Inc. and Praxair Distribution, Inc. and Does 1-10)
23
               57.      Plaintiff re-alleges and incorporates by reference all of the preceding allegations.
24
                        California Labor Code tj ( 201-203 require an employer to promptly pay all wages
25
      due to an employee when the employment relationship ends.
26
27

28

                                           COMPLAINT FOR DAMAGES
Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 11 of 12 Page ID #:22




             59.      Defendants willfully failed to timely pay Plaintiff all of his final wages at the time of
      termination, which include, among other things, underpaid minimum and overtime wages, and meal

      period premium wages.

             60.      Defendants continue to fail to pay Plaintiff all earned wages at the end of employment
      in a timely manner under Labor Code tj( 201-203.

                                            PRAYER FOR RELIEF
           WHEREFORE, Plaintiff prays for judgment as follows:


             1.    Compensatory damages plus interest;
 10         2. Penalties as provided by statute;

             3. Reasonable    attorney's fees as provided by statute;
 12         4. Costs    of suit; and
 13         5. Any other such other and further     relief as the Court may deem just and proper.
 14

 15

 16

 17   DATED: July 17, 2020                           KIRTLAND & PACKARD, LLP
 18

 19

20                                                          MICHAEL LOU
                                                            CONNOR M. KA
21                                                          HEATHER BA
22
                                                            Attorneys for Plaintiff Robert Jones
23

24

25

26

27
28

                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-07818-JFW-MRW Document 1-1 Filed 08/27/20 Page 12 of 12 Page ID #:23




                                           DEMAND FOR JURY TRIAL
                Plaintiff Robert Jones hereby demands a jury trial.



      DATED: July 17, 2020                                    KIRTLAND & PACKARD, LLP


                                                        By:

                                                              MICHAEL LOUIS KELLY
                                                              CONNOR M. KAREN
                                                              HEATHER BAKER DOBBS

                                                              Attorneys for Plaintiff Robert Jones
 10



 12

 13

 14

 15
      co02691 00001 179916
 16

 17

 18

 19

20
21

22
23

24
25

26

27



                                         COMPLAINT FOR DAMAGES
